             Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 1 of 13



Bruce S. Asay
Associated Legal Group, LLC
1812 Pebrican Avenue
Cheyenne, WY 82001
(307) 632-2888
basay@associatedlegal.com

Attorneys for the Defendant


                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF WYOMING

THE BYRON TOWN COUNCIL, in its                )
official capacity as the governing body by    )
and on behalf of the TOWN OF BYRON,           )
a Wyoming Municipal Corporation,              )
                                              )
Plaintiff,                                    )       Docket No. 20-CV-50-SWS
                   vs.                        )
                                              )
ALEX J. CAMPOS,                               )
                                              )
Defendant.                                    )

                               ANSWER AND COUNTERCLAIM

         The Defendant, Alex J. Campos, (Campos) by and through his undersigned counsel, for

his Answer and Counterclaim to the Complaint filed on December 20, 2019 and removed to

federal court in the above-captioned action states and alleges as follows:

                                         ANSWER

    1. As to the allegations contained in paragraph 1 of the Complaint, the allegations constitute

the Plaintiff’s, Town of Byron’s (“Plaintiff” or “Town”), characterization and therefore no

response is required.

    2. Defendant admits the allegations contained in paragraph 2 of the Complaint.

    3. As to the allegations contained in paragraph 3 of the Complaint, the Defendant admits

the same save that venue exists in the United States District Court for the District of Wyoming.

    4. As to the allegations contained in paragraph 4 of the Complaint, the representations

                                                  1
            Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 2 of 13




constitute a characterization of the Plaintiff’s position in regard to its Complaint and its

interpretation of the Wyoming Declaratory Judgment Act and therefore no response is required

   5. Defendant admits the allegations contained in paragraph 5 of the Complaint.

   6. Defendant admits the allegations contained in paragraph 6 of the Complaint.

   7. The allegations contained in paragraph 7 of the Complaint constitute a characterization of

the provisions of the Lease Agreement which document speaks for itself.

   8. The allegations contained in paragraph 8 of the Complaint constitute a characterization

of the provisions of the Lease Agreement which document speaks for itself.

   9. The allegations contained in paragraph 9 of the Complaint constitute a characterization of

the provisions of the Lease Agreement which document speaks for itself.

   10. The allegations contained in paragraph 9 are argument of counsel to which no response is

required.

   11. As to the allegations contained in paragraph 11 of the Complaint, the allegations

represent the contentions of the Plaintiff to which no response is required.

                                  FIRST CLAIM FOR RELIEF

   12. The Defendant hereby incorporates by reference its answers provided herein above.

   13. The allegations contained in paragraph 13 of the Complaint, including subparagraphs (a)

through (m), constitute the Plaintiff’s characterization of the referenced Lease Agreement which

speaks for itself and therefore, no response is required.

   14. The allegations contained in paragraph 14 of the Complaint constitute the Plaintiff’s

characterization of a provision of the Lease and therefore, no response is required

   15. The allegations contained in paragraph 15 of the Complaint constitute the Plaintiff’s

characterization of a provision of the Lease and therefore, no response is required



                                                  2
              Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 3 of 13




   16. The allegations contained in paragraph 16 of the Complaint constitute Plaintiff’s legal

argument to which no response is required.

   17. The allegations contained in paragraph 17 of the Complaint constitute Plaintiff’s opinion

and legal argument to which no response is required.

         The Defendant denies any and all allegations contained in the Town’s Complaint not

expressly admitted above.

                                        AFFIRMATIVE DEFENSES

         Affirmatively, the Town is responsible for the lease that it prepared and offered to the

purchaser. It should be held to the lease provisions that it offered and were accepted in lieu of

the deed that it intended to provide. In addition, the Defendant affirmatively states that:

         1.    Failure to state a claim: The Plaintiff’s Complaint fails to state a claim upon

which relief can be granted.

         2.       Laches: The Plaintiff’s claims are barred by the Doctrine of Laches.

         3.       Waiver: The Plaintiff’s claims are barred by Waiver and/or Estoppel.

         4.       Accord: The Plaintiff’s claims are barred by the concept of Accord and

Satisfaction.

         5.       Unclean Hands: The Plaintiff’s claims are barred by the Doctrine of Unclean

Hands.

         6.       Individual actions: The Plaintiff’s claims are barred by its own acts or omissions.

         The Defendant reserves the right to add additional affirmative defenses as more

information is revealed throughout the trial process




                                                    3
            Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 4 of 13




                                          COUNTERCLAIM

       The Counterclaimant, Alex J. Campos, (Campos) by and through his undersigned

counsel, for his Counterclaim against the Town of Byron, (Town) Counterclaim Defendant

herein, states and alleges as follows:

       1. Alex J. Compos, the Counterclaimant herein, is a resident of Georgia and of diverse

citizenship.

       2. The Town of Byron, Counterclaim Defendant herein, a municipal subdivision of the

state of Wyoming, is a small town of less than 600 people located in Big Horn County,

Wyoming.

       3. The events which give rise to the claims alleged herein occurred in Big Horn County,

Wyoming, therefore venue is proper in the U.S. District Court for the District of Wyoming.

                                 FACTS COMMON TO ALL CLAIMS

       1.       In the years prior to 2010, students in Byron Wyoming were part of a

consolidated school district, Big Horn County School District No. 1, and attended school in

Byron, Wyoming. As a part of the consolidated school district, when a new school building was

constructed in an adjacent community, the students attending school in Byron were transferred to

the new school building in the other community leaving the school buildings in Byron,

Wyoming, vacant.

       2. As the school facilities were vacant, Big Horn County School District No. 1

offered to gift the vacant school buildings-which included the adjacent but separate Home-

Economics building (Home-Ec Cottage), to the Town of Byron.

       3. In Byron’s Town Hall Meeting, held August 23, 2011, the Town’s governing body




                                                4
            Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 5 of 13




(Town Council) voted to accept the gifted buildings. The vacant school buildings included a

main building with an auditorium, classes, gymnasium, cafeteria, offices and related space as

well as a separate smaller building used as a home economics classroom. While the school

buildings including the Home-Ec Cottage were all to be gifted to the Town, the Home-Ec

Cottage was held by the School District under a warranty deed that had a “Subject to Grantor’s

Option to Purchase” clause which restricted its alienability.

       4. Within just months of accepting the buildings from the School District, the Town was

surprised by the unforeseen upkeep expense for the vacant school buildings. The school

buildings were more than the Town could afford to maintain as it was overwhelmed by high

utility and maintenance bills before the community even had a chance to utilize the buildings.

The utilities alone would range somewhere between five-thousand dollars to eight thousand

dollars a month in addition to the maintenance of the grounds.

       5. In the first winter the Town had ownership of the school buildings and properties,

it failed to winterize the boiler system that heated the Home-Ec Cottage. The neglect caused the

copper pipes throughout the house to break, the sewer lines to break and water damaged the

Cottage. The damage left the building without a heat source and rendered it uninhabitable.

       6.       Faced with these unanticipated expenses, the Town of Byron quickly started

looking into its options; one of which was to demolish the buildings which was estimated to cost

1.25 million dollars. The Town decided to sell all of the properties related to the old school

buildings and rid itself of the costs and liabilities associated with the facilities. The Town let it

be known that it was selling the property. The Counterclaimant, Alex Campos learned of the

situation and made what is believed to be the first and only offer to purchase the property. After




                                                   5
           Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 6 of 13




some delay, a letter of intent was submitted by Campos that ultimately included an offer for

$70,000 to purchase all of the property and buildings, including the Home-Ec Building.

         7. The Town in addressing, reviewing and accepting the offer and later drafting the

instruments of the sale had legal counsel. The Town accepted the offer with a letter of

acceptance and a copy of the contract dated February 3, 2012. The Town’s Council was well

aware of the contract that it was accepting: its details, purpose, and intent were clearly expressed

in a letter Mr. Campos received from the Town’s Mayor.1 While the Town intended to alienate

the buildings, there was a restriction on the gifted deed for the Home-Ec Cottage. After

discussion, the parties circumvented the restriction by agreeing to a 99-year lease.

         8. After the purchase of the buildings, Mr. Campos and other interested citizens formed

an organization, Postern Capital, LLC (Postern) to manage the properties. After acquiring the

properties, including the Home -Ec Cottage, Mr. Campos through Postern rehabilitated the Home

Ec Cottage so that it was usable, these remediation efforts included:

      - repair of the sprinkler system and installation of a new sprinkler system,
       -established bedding areas and landscaped the property,
       -the removal and replacement of frozen water lines throughout the entire structure,
      - repair of the sewer system by repairing or replacing all traps/toilets and broken lines,
       -removal of a frozen boiler and all heat registers which were destroyed when it took
possession and replaced it with a new forced air system,
       -removal of carpet and exposed hardwood floors that it has refinished,
       -repair of the bathrooms by removing stalls and completely remodeling them,
       -repair of the kitchen by removing old Home-Ec cabinets and updating the facility (this
included the removal of three kitchens, the design and construction of the living room area and
installation of new carpet),
       -repair of the bedrooms by installing walls for the common areas and running all electrical
systems as well as installing carpet, and
       -repair or replacement of exterior doors.


1
 The present Mayor, Pamela Hopkinson was very involved with the sale of the properties, often acting much like an advocate
of the Town and arranging correspondence between the involved parties. The Town had elected her as Chairman of the School
Committee on November 8, 2011. She was aware of the facts surrounding the sale of the school buildings, supported the sale
and now serves as Mayor of the Town of Byron.


                                                            6
              Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 7 of 13




In all, Postern expended over $50,000 to repair, remodel and remediate the Home-Ec Cottage in

order for the community to enjoy it.

         9.       For several years, Postern and the Town of Byron worked together to ensure that

the facilities were used beneficially. The Town was allowed the exclusive use of the

gymnasium, auditorium, cafeteria, weight room, dance rooms and all common areas.                         From

about August 2012 until January 2013 the Town paid a subsidized amount of three-hundred

dollars/month to Postern to help cover the cost of utilities while using the facilities without

further cost.

         10.      While the Counterclaimant and Postern managers wanted to help the community,

after a few months of absorbing the majority of the utility costs, Postern asked the Town to

increase its monthly payment to cover the utility costs. At the owners’ request, the Town agreed

to pay for utilities-otherwise its citizenry used the old school facilities without additional cost.

         11.      The use of the purchased school facilities for recreation by the Byron community

was a success. In the beginning it was successfully operated with volunteers working in

collaboration with the Town Hall/Council as well as Postern and the public.2 The growing

popularity and demand prompted the Town to appoint a recreation director. At first, it was

helpful to have a recreation director and the process worked well for the owners and the

community. Unfortunately, as time passed, those using the building began to complain that: there

were issues of safety, cleanliness, neglect and management issues with the recreation director.

As these issues reflected negatively on the owners, Postern arranged a meeting with the Mayor,

(now Pam Hopkinson) council members and others. While the discussion helped for a time, in




2
 The Town used the facilities for no cost other than utilities but charged for recreation and subleased for profit the
cafeteria, gym and auditorium for events.

                                                          7
         Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 8 of 13




the winter of 2018/2019, there was additional damage to the property and the contract between

the owners and the Town’s recreation department was terminated by Postern.

       12.     The termination of the agreement and the loss of the recreation facility created

difficulty for certain community members who used the facility. Complaints were made to the

Town’s leadership and on September 9, 2019, the Mayor sent an email to Postern, expressing the

Town’s intent to take-back the Home-Ec Cottage from Postern and sell it to build a new

recreation center.

       13. As Alex Campos and Postern had purchased the buildings and then expended tens of

thousands of dollars in rehabilitating them, the offer was not considered appropriate. The

Town’s offer was rejected as Mr. Campos and Postern had spent the years since the purchase of

the old school buildings making repairs, managing the building, and paying taxes on the Home-

Ec building. The demand for the return of the building was not appropriate as the owners have

spent thousands of dollars and many hours working to take the building from a non-livable

dwelling to a functioning valuable property

       14.     The owners’ remediation efforts were made after the purchase of the school

buildings, including the Home- Ec Cottage, under the 99-year lease. It is not realistic nor lawful

that after all these improvements were made-that years later, the seller can simply decide that it

didn’t like the agreement and make the decision to take the building back. It is particularly

troubling that the Town’s action is retaliatory for Postern’s action in terminating the lease to

protect its investment and reputation.




                                                  8
           Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 9 of 13




        15.      In December, 2019, the Town filed a Declaratory Judgment Complaint against

Alex J. Campos asking the state district court to invalidate the 99-year lease associated with the

Home-Ec Cottage. 3

                       FIRST CAUSE OF ACTION (BREACH OF CONTRACT)

        16. Alex J. Campos, Counterclaimant herein, incorporates and re-alleges, as

though fully set forth herein, each and every allegation set forth in the previous and preceding

paragraphs of this Counterclaim.

        17. Campos, Counterclaimant herein, entered into a lease agreement with the

Town for the purchase of the Home Economics building. The 99-year lease was essentially for

the purchase of the building as the Town could not alienate the building at the time that it wanted

to sell it with the other buildings. As the alienability restriction has been lifted, the Town should

be required to provide clear title to the building to effectuate the intent of the parties and the

Lease Agreement.

        18. As a result of the Town’s breach of the contract in failing to perform

under the lease, Campos has suffered damages of the kind and in the amounts referenced in this

Counterclaim, plus interest and applicable fees.

                    SECOND CAUSE OF ACTION (INVERSE CONDEMNATION)

        19. Alex J. Campos, Counterclaimant herein, incorporates and re-alleges, as

though fully set forth herein, each and every allegation set forth in the previous and preceding

paragraphs of this Counterclaim.

        20. The Town of Byron is seeking to acquire property for public use and yet

refuses to pay compensation or institute eminent domain proceedings to accomplish the same.


3
 By information and belief, the complaint may not have been filed with appropriate authority. It is known that the
Town Council voted (4-0) on March 3, 2020 to dismiss the lawsuit which was apparently vetoed by the Mayor.

                                                        9
         Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 10 of 13




       21. The Town of Byron’s actions amount to a “taking of property”. The challenged

“taking” of the property or property rights of Mr. Campos is improper as the Town is legally

required and obligated to pay compensation.

       22.     Counterclaimant, Alex Campos, has an ownership interest in the property

or a property right that the Town is seeking to take. The Counterclaimant is presently damaged

by the Town’s action as it is losing the value of its property-given the cloud on the title and the

Town’s stated intent to take-back the property. The Counterclaimant is entitled to compensation.

                     THIRD CAUSE OF ACTION (SPECIF PERFORMANCE)

       23.     Alex J. Campos, Counterclaimant herein, incorporates and re-alleges, as

though fully set forth herein, each and every allegation set forth in the previous and preceding

paragraphs of this Counterclaim.

       24.     Campos, Counterclaimant herein, entered into a Lease Agreement with the

Town for the purchase of the Home-Ec Cottage. The 99-year lease was essentially for the

purchase of the building as the Town could not alienate the building at the time that it wanted to

sell or get rid of the properties. As the restriction imposed on the Town has now been lifted, the

Town should be required to provide clear title to the building to effectuate the intent of the Lease

Agreement.

       25.     As a result of the Defendants’ breach of the contract, Alex J. Campos,

Counterclaimant herein, has suffered damages in the amounts referenced in this Counterclaim,

plus interest and applicable fees and should receive clear title to the property and be

compensated for his damages.




                                                 10
        Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 11 of 13




       FOURTH CAUSE OF ACTION (UNJUST ENRICHMENT/QUANTUM MERUIT)

       26.      Campos, Counterclaimant herein, incorporates and re-alleges, as though

fully set forth herein, each and every allegation set forth in the previous and preceding

paragraphs of this Complaint.

       27.       The Counterclaimant herein, entered into a lease agreement with the

Town for the purchase of the Home Economics building. The 99-year lease was essentially for

the purchase of the building as the Town could not alienate the building at the time it want to sell

it. As Mr. Campos treated the Home Ec Cottage as if it had been transferred to him, he made

improvements to the building and allowed the community to use it in anticipation of his

continued and future use. It would be inequitable to allow the Town to retain the benefit of the

improvements and services made to the building without compensation. Indeed it would be

contrary to statute and the common law for the Town to obtain the property and improvements

provided by Mr. Campos and Postern without properly compensating the Counterclaimant for

the value of the services provided.

       28.      Pursuant to the equitable doctrines of quantum merit and unjust

enrichment, Counterclaimant is entitled to payment from the Town for the benefit conferred as

provided the repair, remodeling and remediation of the property.

        FIFTH CAUSE OF ACTION (DUTY OF GOOD FAITH AND FAIR DEALING)

      29.      Campos, Counterclaimant herein, incorporates and re-alleges, as though fully set

forth herein, each and every allegation set forth in the previous and preceding paragraphs of this

Complaint.

       30.      Under applicable state law, there is a duty of good faith and fair dealing in every




                                                 11
            Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 12 of 13




contractual relationship. The Town by receiving the benefit of the use of the facilities over the

years and accepting these benefits and services without paying the full value and now attempting

to terminate the agreement without compensating the Counterclaimant for the services or the

benefit received and knowingly failing to pay such services notwithstanding its knowledge of the

benefit provided, breached its duty of good faith and fair dealing under the contractual

relationship.

        31.     As a result of the Town’s breach of the duty of good faith and fair dealing in

failing to pay for the services provided by the Counterclaimant while receiving a benefit,

Counterclaimant has suffered damages in the amounts referenced in this Counterclaim plus

interest, costs-including a reasonable attorney’s fees and applicable fees.

       WHEREFORE, the Counterclaimant, Alex J. Campos, requests judgment against the

Town of Byron, as follows:

        1. That the Plaintiff, Town of Byron’s claims referenced in the Complaint be dismissed

with prejudice and judgment entered in favor of the Defendant, Alex Campos and against the

Plaintiff;

        2. That the Counterclaimant, Alex Campos be awarded judgment in this matter, and that

the Counterclaimant be awarded his costs, including:

                - Damages incurred by the Counterclaimant as a result of the Town’s wrongful
                        conduct in the amount of at least the jurisdictional limit of the court plus
                        interest and applicable fees or such amount as provided at trial in this
                        matter;
                - Prejudgment interest, post-judgment interest and the costs of this action;
                - Reasonable attorney’s fees; and
       3.        Such other and further relief as this Honorable Court deems just and equitable.




                                                  12
        Case 2:20-cv-00050-SWS Document 7 Filed 04/08/20 Page 13 of 13




      Dated this 8th day of April, 2020.

                                                     ___S/ BRUCE S. ASAY____________
                                                     Bruce S. Asay
                                                     Associated Legal Group LLC
                                                     1812 Pebrican Avenue
                                                     Cheyenne, WY 82001
                                                     (307) 632-2888



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 8th, 2020, a true and correct copy of the foregoing Answer

and Counterclaim was served by U.S. District Court electronic filing system, electronic and/or

U.S. Mail to the following:

       S. Joseph Darrah
       Attorney for Plaintiff
       254 East 2nd Street
       Powell, WY 82435
       (307) 754-2254
       joey@darrahlaw.com



                                           ___S:/ BRUCE S. ASAY____________
                                           Bruce S. Asay




                                                13
